Case 1:16-cr-00212-LAK Document 1572 Filed 03/25/21 Page 1 of 1

    
  
 

 

 

 

 

  

USDC SDNY

DOCUMENT | 2
UNITED STATES DISTRICT COURT ELECTRONICALLY. FILED}
SOUTHERN DISTRICT OF NEW YORK DOC #: |
wo nn ne ee ee ee ee eee ee ee eee x
UNITED STATES OF AMERICA, | DATE FILED: _3/a5/0a

-against- 16-cr-0212 (LAK)
GREGORY CAMERON,
Defendant.
eeeeececeeneceececeeceeceeceeceeceeceeceececeeceeeceeecece ca x
MEMORANDUM AND ORDER

J

LEwIs A. KAPLAN, District Judge.

The defendant pled guilty to one count of conspiracy to distribute and possess with intent
to distribute narcotics and was sentenced principally toa termof imprisonment of 96 months. He moves for
compassionate release, largely in light of the COVID pandemic.

The government acknowledges that Cameron has exhaustedhis administrative remedies and
that he has demonstrated that he “possesses one co-morbidity for COVID-19 which qualifies, incombination
with the state of the global COVID-19 pandemic, as an extraordinary and compelling reason to be considered
under Section 3582.” Dkt 1564, at 4. It nevertheless contends that he has failed to demonstrate that
relief is appropriate in view of the Section 3553 factors.

The Court disagrees. Cameron already has contracted, and fortunately recovered from
COVID-19. Nevertheless, he has a serious co-morbidity and, while cases of reinfection with COVID have
been rare, the increasing prevalence of highly infectious variants has created concern as to whether the prior
rarity ofreinfection wil] continue. Cameron inany case continues to suffer from mild pneumonia. The time
he has served, as in so many other cases, has been served under conditions made abnormally onerous by the
pandemic. Moreover, the nature and circumstances ofthe offense of conviction and of the defendant are such
that the Court concludes that further incarceration at this point wouldnot serve a substantial public interest.
It invites attention to the remarks the Court made at sentencing in support of this conclusion, many of reach
remain apposite. Dkt. 1072, at 29:24-30:6,

Accordingly, the motion is granted to the extent that defendant’s term of imprisonment in
this case is reduced to time served. Provided thereare no outstanding warrants of detainers,
be released forthwith.

  

SO ORDERED.
Dated: March 25, 2021 /

 

Lewis A. Kaplan Yi
United States District Judg

 

 

 

 

 

arncuienierees
